Citation Nr: 9901973	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  94-45 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for periodontal disease.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from September 1965 to June 
1969, from April 1972 to September 1972, from September 1972 
to May 1980, from February 1981 to February 1982, from 
November 1986 to March 1987, and from July 1989 to October 
1992.

This case comes to the Board of Veterans Appeals (the Board) 
on appeal from a November 1993 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  It is noted that the veteran 
withdrew all issues developed for appellate review by the 
Board except for the issue of service connection for 
periodontal disease and further, that he canceled his hearing 
scheduled on July 24, 1995.  See Memorandum from AMVETS, 
dated May 26, 1995.

In an unrelated matter, the Board notes that a number of 
claims were adjudicated by the RO while this case was pending 
on appeal.  See Rating Decision, dated September 2, 1998.  
However, as none of these claims have been appealed by the 
veteran or developed for appellate review, the Board will not 
address them at this time.  The Board takes this opportunity 
to note that it may only exercise jurisdiction over an issue 
after an appellant has filed both a timely notice of 
disagreement to a rating decision denying the benefit sought, 
and a timely substantive appeal.  38 U.S.C.A. § 7105 (West 
1991); Roy v. Brown, 5 Vet. App. 554 (1993).


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that service connection should be 
established for periodontal disease.  It is asserted this 
condition developed when he was stationed in Italy were he 
needed to use bottled water and there was no fluoride in this 
water.  This caused a flair-up of his periodontal 
disease.  It is pointed out that he was treated for this 
condition soon after service.  It is asserted by the 
veterans representative that the case must be remanded to 
the RO in order to allow the local service officer to make a 
presentation on this case (VA Form 646).
DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veterans 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not met his 
statutory duty of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claim of 
entitlement to service connection for periodontal disease is 
well grounded.


FINDINGS OF FACT

1.  Service dental records do not show chronic periodontal 
disease during service.

2.  There has been no establishment of an etiologic nexus 
between currently demonstrated periodontal disease and 
service.


CONCLUSION OF LAW

The claim of entitlement to service connection for 
periodontal disease is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Regarding the contention that the veterans representative 
has not had the opportunity to submit argument on appeal, it 
is noted that a Statement of Accredited Representation in 
Appealed Case was prepared by AMVETS national service 
officer in October 1994 with respect to the issue on appeal.

Under 38 U.S.C.A. § 5107(a), a VA claimant has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that a claim of entitlement to 
service connection is well grounded.  See Robinette v. Brown, 
8 Vet. App. 69, 73 (1995).

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
plausible or possible is generally required for the 
claim to be well grounded.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Establishing service connection requires medical evidence of 
a current disability; medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the asserted in-service disease or injury and the present 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), affd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Epps v. Gober, 126 F. 3d 1464, 1468 (Fed. 
Cir. 1997) (expressly adopting definition of well-grounded 
claim set forth in Caluza), petition for cert. filed, No. 97-
7373 (Jan. 5, 1998).

Alternatively, the third Caluza element can be satisfied by 
evidence of continuity of symptomatology and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Also, in the case of a 
disease only, service connection may be established by (1) 
evidence of the existence of a chronic disease in service or 
of a disease, eligible for presumptive service connection 
pursuant to statute or regulation, during the applicable 
presumption period and (2) present disability from it.  
Savage, 10 Vet. App. at 495.  With regard to a showing of a 
chronic disability in service, the United States Court of 
Veterans Appeals (the Court) concluded in Savage that 
chronicity could be shown by either evidence 
contemporaneous with service or the presumption period or 
evidence that is post service or post presumption period.  
Id.

The evidence submitted in support of a claim must be accepted 
as true for the purposes of determining whether the claim is 
well grounded except when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond 
the competence of the person making the assertion.  See King 
v. Brown, 5 Vet. App. 19, 21 (1993).
The veteran claims service connection for periodontal 
disease.  Review of the service dental records show treatment 
for various dental disabilities while he was on active duty.  
Treatment is demonstrated primarily for routine prophylaxis, 
teeth fractured upon eating, and for fillings of carious 
teeth.   These records do not show treatment for a chronic 
periodontal disease.  An annual examination in March 1990 
showed no active periodontal disease.  On examination in 
March 1992, gingivitis was the only periodontal diagnosis.  
Gingivitis is not a disorder for which compensation benefits 
are payable.  38 C.F.R. § 3.383(c).  Periodontal disease was 
not demonstrated of record until statements made by the 
veterans private dentist dated in 1993.  However, the 
statements of J. O. Paramore, D.M.D., do not contain any 
findings or opinions relating generalized periodontitis to 
any event or medical treatment in service.

For his claim to be well grounded, the veteran would have to 
submit competent medical evidence of causality between 
incidents of service and the disability for which he is 
claiming service connection.  Grivois v. Brown, 6 Vet. App. 
136 (1994).  The veteran has not done so in this case.  
Therefore, the claim is not plausible and must be denied.

Moreover, to the extent that the veteran asserts that 
periodontal disease remained chronic since his tour of duty 
in Italy, the Court has stated that showing either a chronic 
disease in service or continuity of symptomatology after 
service requires a medical opinion to connect a veterans 
current complaints with an injury or disease sustained in 
service.  Savage, 10 Vet. App. at 497-98.  In this case, 
there is neither contemporaneous evidence of a chronic 
disease process during service nor is there medical evidence 
showing continuity of related symptomatology after service.

The Board has carefully considered the veterans contentions, 
however, this evidence alone cannot meet the burden imposed 
by 38 U.S.C.A. § 5107(a) with respect to the existence of a 
disability and a relationship between that disability and his 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
His lay assertions will not support a finding on medical 
questions requiring special expertise or knowledge, such as 
diagnosis or causation of a disease.  Id. at 494-95.  
Moreover, it is not shown that the veteran is competent to 
render a medical diagnosis or opinion.  On the basis of the 
above findings, the Board can identify no basis in the record 
that would make the veterans claim of service connection 
plausible or possible.  38 U.S.C.A. § 5107(a); see also 
Grottveit, 5 Vet. App. at 92, Tirpak v. Derwinski, 2 Vet. 
App. 609, 610-11 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).

Where the veteran has not met this burden, the VA has no 
further duty to assist him in developing facts pertinent to 
the claim, including no duty to provide a medical 
examination.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).

VA is obligated under 38 U.S.C.A. § 5103(a) to advise a 
claimant of the kind of evidence needed to well ground a 
claim for service connection.  Robinette, 8 Vet. App. 69 
(1995).  However, there is nothing in the record which 
suggests the existence of available evidence that might 
render plausible this claim that is not well grounded on the 
basis of a medical nexus.

Accordingly, the Board must deny the veterans claim of 
service connection for periodontal disease as not well 
grounded.

Finally, the Board acknowledges that it has decided the 
present appeal as to this issue on a different legal basis 
than the RO did.  When the Board addresses in a decision a 
question that has not been addressed by the RO, it must be 
considered whether the claimant has been given adequate 
notice and opportunity to respond and, if not, whether the 
claimant will be prejudiced thereby.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  However, the Board concludes that 
the veteran has not been prejudiced by the decision herein.  
The Board has considered the same law and regulations.  The 
Board merely concludes that he did not meet the initial 
threshold evidentiary requirements of a well-grounded claim 
under the standards set forth in Caluza v. Brown, 7 Vet. App. 
498 (1995).  The result is the same.



ORDER

The veteran having failed to submit a well-grounded claim, 
entitlement to service connection for periodontal disease is 
denied.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals.
- 2 -
